Order entered April 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01492-CV

DAMION ELLIS, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE
        ESTATE OF KAYON ANTHONY ELLIS, DECEASED, Appellant

                                                V.

  LINDA DELWOOD, M.D., SOUTH TEXAS DENTAL ASSOCIATES, INC., D/B/A
SOUTH TEXAS DENTAL CLINIC, BRANDON DAHL, DDS, AND RUSSEL TAKASHI
    CHOY, DDS, AND PARK CENTAL SURGICAL CENTER, LTD., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-05739

                                            ORDER
       The reporter’s record in this accelerated appeal is past due. By postcard dated December

27, 2018, we notified the Official Court Reporter for the 134th Judicial District Court that the

reporter’s record was overdue and directed her to file the reporter’s record within ten days. By

order dated March 20, 2019, we notified Vielica Dobbins, Official Court Reporter for the 193rd

Judicial District Court, that the reporter’s record was overdue and ordered her to, within ten days,

file either (1) the reporter’s record; (2) written verification no hearings were recorded; or (3)

written verification that appellant had not paid for or made arrangements to pay for the reporter’s

record. To date, Ms. Dobbins has failed to comply with the Court’s order.
        Accordingly, we ORDER Vielica Dobbins to file, within TEN DAYS of the date of this

order, either (1) the reporter’s record; (2) written verification no hearings were recorded; or (3)

written verification that appellant has not paid for or made arrangements to pay for the reporter’s

record. We notify appellant that if we receive verification he has not requested the reporter’s

record or paid for or made arrangements to pay for the reporter’s record, we will order the

appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

        We expressly CAUTION Ms. Dobbins that failure to comply with this order WILL result

in the Court taking such action as is necessary to have Ms. Dobbins comply with the Court’s orders,

including an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order to:

        Honorable Bridgett N. Whitmore
        Presiding Judge
        134th Judicial District Court

        Vielica Dobbins
        Official Court Reporter
        134th Judicial District Court

        All parties


                                                         /s/     ROBERT D. BURNS, III
                                                                 CHIEF JUSTICE